United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
NEWBURGH SOCIAL SECURITY OFFICE,
Newburgh, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sean P. Lahiff, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0663
Issued: January 13, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 15, 2021 appellant, through counsel, filed a timely appeal from a November 27,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal or
other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or representative’s
collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or imprisonment for up to
one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a representative, prior to approval by
the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 27, 2020 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case
record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $79,437.17, for the period February 27, 2006 through
September 12, 2020, for which he was without fault, because he concurrently received Social Security
Administration (SSA) age-related retirement benefits and FECA wage-loss compensation, without an
appropriate offset; and (2) whether OWCP properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On October 3, 2005 appellant, then a 66-year-old social insurance specialist, filed a traumatic
injury claim (Form CA-1) alleging that on September 20, 2005 he sustained a low back injury when
he bent and twisted numerous times to activate a numbering machine , while in the performance of
duty. On November 29, 2005 OWCP accepted the claim for lumbar sprain/strain. It paid appellant
wage-loss compensation on the supplemental rolls commencing February 27, 2006 and on the
periodic rolls commencing March 19, 2006.
On April 18, 2006 appellant underwent an OWCP-authorized right L3-4 hemilaminectomy
and partial discectomy, and “L4-5 laminectomy with in situ fusion and bone graft.”
On May 16, 2008 OWCP expanded its acceptance of the claim to include a lumbosacral disc
herniation.
On October 12, 2009 appellant underwent an OWCP-authorized bilateral lumbar
paravertebral injections.
On April 27, 2020 OWCP provided SSA a Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form. It listed the computation period as February 27, 2006 to
present. On July 13, 2020 OWCP received the completed dual benefits calculation form, wherein on
June 24, 2020 SSA calculated SSA benefit rates with a FERS offset and without a FERS offset from
January 1, 2004 through December 2019. Beginning January 1, 2004, the SSA rate with FERS was
$520.70 and without FERS was $276.60. Beginning February 1, 2004, the SSA rate with FERS was
$1,215.70 and without FERS was $971.60. Beginning July 1, 2004, the SSA rate with FERS was
$1,222.70 and without FERS was $971.60. Beginning December 1, 2004, the SSA rate with FERS
was $1,255.70 and without FERS was $997.80. Beginning January 1, 2005, the SSA rate with FERS
was $1,308.60 and without FERS was $997.80. Beginning December 1, 2005, the SSA rate with
FERS was $1,362.10 and without FERS was $1,038.70. Beginning January 1, 2006, the SSA rate
with FERS was $1,418.70 and without FERS was $1,038.70. Beginning December 1, 2006, the SSA
rate with FERS was $1,465.50 and without FERS was $1,073.00. Beginning January 1, 2007, the
SSA rate with FERS was $1,476.10 and without FERS was $1,073.00. Beginning December 1, 2007,
the SSA rate with FERS was $1,510.00 and without FERS was $1,097.60. Beginning December 1,
2008, the SSA rate with FERS was $1,597.50 and without FERS was $1,161.20. Beginning
December 1, 2011, the SSA rate with FERS was $1,655.00 and without FERS was $1,203.00.
Beginning December 1, 2012, the SSA rate with FERS was $1,683.10 and without FERS was
$1,223.40. Beginning December 1, 2013, the SSA rate with FERS was $1,708.20 and without FERS
was $1,241.60. Beginning December 1, 2014, the SSA rate with FERS was $1,737.20 and without
FERS was $1,262.70. Beginning December 1, 2016, the SSA rate with FERS was $1,742.40 and
without FERS was $1,266.50. Beginning December 1, 2017, the SSA rate with FERS was $1,777.20
and without FERS was $1,291.80. Beginning December 1, 2018, the SSA rate with FERS was
2

$1,826.90 and without FERS was $1,328.00. Beginning December 1, 2019, the SSA rate with FERS
was $1,856.00 and without FERS was $1,349.10.
On August 4, 2020 OWCP received a second completed FERS/SSA dual benefits calculation
form, wherein on July 16, 2020, SSA calculated SSA benefit rates with a FERS offset and without a
FERS offset from January 1, 2004 through December 2019. Beginning January 1, 2004, the SSA rate
with FERS was $520.70 and without FERS was $971.60. Beginning December 1, 2004, the SSA rate
with FERS was $1,255.70 and without FERS was $997.80. Beginning December 1, 2005, the SSA
rate with FERS was $1,362.10 and without FERS was $1,038.70. Beginning December 1, 2006, the
SSA rate with FERS was $1,465.50 and without FERS was $1,073.00. Beginning December 1, 2007,
the SSA rate with FERS was $1,510.00 and without FERS was $ 1,097.60. Beginning December 1,
2008, the SSA rate with FERS was $1,597.50 and without FERS was $1,161.20. Beginning
December 1, 2011, the SSA rate with FERS was $1,655.00 and without FERS was $1,203.00.
Beginning December 1, 2012, the SSA rate with FERS was $1,683.10 and without FERS was
$1,223.40. Beginning December 1, 2013, the SSA rate with FERS was $1,708.20 and without FERS
was $1,241.60. Beginning December 1, 2014, the SSA rate with FERS was $1,737.20 and without
FERS was $1,262.70. Beginning December 1, 2016, the SSA rate with FERS was $1,742.40 and
without FERS was $1,266.50. Beginning December 1, 2017, the SSA rate with FERS was $1,777.20
and without FERS was $1,291.80. Beginning December 1, 2018, the SSA rate with FERS was
$1,826.90 and without FERS was $1,328.00. Beginning December 1, 2019, the SSA rate with FERS
was $1,856.00 and without FERS was $1,349.10.
On August 12, 2020 OWCP requested that SSA clarify why the August 4, 2020 calculation
form did not include the January 1, 2006 rate increase as set forth in the July 13, 2020 calculation
form. SSA responded on August 19, 2020 that the August 4, 2020 calculation was correct and that
OWCP should disregard the July 13, 2020 calculation form.
In a FERS offset overpayment calculation form dated September 23, 2020, OWCP used the
information provided by SSA in the July 13, 2020 dual benefits calculation form to calculate the 28day FERS offset for the relevant periods, and calculated a total overpayment in the amount of
$79,437.17. It found that, during the period February 27 through November 30, 2006, appellant
received an overpayment of compensation in the amount of $3,470.11. During the period
December 1 through 31, 2006, he received an overpayment in the amount of $401.13; during the
period January 1 through November 30, 2007, appellant received an overpayment in the amount of
$4,483.53; during the period December 1, 2007 through November 30, 2008, he received an
overpayment in the amount of $4,975.99; during the period December 1, 2008 through November 30,
2009, appellant received an overpayment in the amount of $5,249.98; during the period December 1,
2009 through November 30, 2010, he received an overpayment in the amount of $5,249.98; during
the period December 1, 2010 through November 30, 2011, appellant received an overpayment in the
amount of $5,249.98; during the period December 1, 2011 through November 30, 2012, he received
an overpayment in the amount of $5,453.80; during the period December 1, 2012 through
November 30, 2013, appellant received an overpayment in the amount of $5,531.55; during the period
December 1, 2013 through November 30, 2014, he received an overpayment in the amount of
$5,614.58; during the period December 1, 2014 through November 30, 2015, appellant received an
overpayment in the amount of $5,709.64; during the period December 1, 2015 through November 30,
2016, he received an overpayment in the amount of $5,725.29; during the period December 1, 2016
through November 30, 2017, appellant received an overpayment in the amount of $5,726.49; during
the period December 1, 2017 through November 30, 2018, appellant received an overpayment in the
amount of $5,840.80; during the period December 1, 2018 through November 30, 2019, he received
3

an overpayment in the amount of $6,003.25; and during the period December 1, 2019 through
September 12, 2020, appellant received an overpayment in the amount of $4,796.05.
On September 29, 2020 OWCP issued a preliminary overpayment determination that
appellant received an overpayment of compensation in the amount of $79,437.17, for the period
February 27, 2006 through September 12, 2020, because the SSA/FERS offset was not applied to
payments for this period. It determined that he was without fault in the creation of the overpayment.
OWCP requested that appellant submit a completed overpayment recovery questio nnaire (Form
OWCP-20) to determine a reasonable repayment method, and advised h im that he could request a
waiver of recovery of the overpayment. It further requested financial documentation, including copies
of income tax returns, bank account statements, bills, pay slips, and any other records to support
income and expenses. Additionally, OWCP advised appellant that it would deny waiver of recovery
of the overpayment if he failed to furnish the requested financial information within 30 days. It
provided an overpayment action request form and further notified him that, within 30 days of the date
of the letter, he could contest the overpayment and request a telephone conference, a final decision
based on the written evidence, or a prerecoupment hearing. Appellant did not respond.
By decision dated November 27, 2020, OWCP finalized the September 29, 2020 preliminary
overpayment determination, finding that appellant had received an overpayment of compensation in
the amount of $79,437.17, for the period February 27, 2006 through September 12, 2020, because
OWCP had failed to offset his compensation payments by the portion of his SSA age-related
retirement benefits that were attributable to federal service and that he did not have actual knowledge
of the calculation error. It further found that he was without fault in the creation of the overpayment,
but denied waiver of recovery of the overpayment because the evidence of record failed to establish
that recovery of an overpayment would defeat the purpose of FECA as he had not responded to the
request for financial information. OWCP required recovery of the overpayment in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of duty. 4
Section 8116 limits the right of an employee to receive compensation. While an employee is receiving
compensation, he or she may not receive salary, pay, or remuneration of any type from the United
States.5
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of SSA age-related retirement benefits that are attributable to
federal service of the employee. 6 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and federal
retirement concurrently is a prohibited dual benefit. 7
4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); M.R., Docket No. 20-1622 (issued June 30, 2021); S.S., Docket No. 19-1945 (issued March 25,
2021); see S.O., Docket No. 18-0254 (issued August 2, 2018); L.J., 59 ECAB 264 (2007).
7

FECA Bulletin No. 97-09 (issued February 3, 1997).

4

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment of
compensation for the period February 27, 2006 through September 12, 2020, for which he was
without fault, because he concurrently received SSA age-related retirement benefits and FECA wageloss compensation, without an appropriate offset.
Appellant received SSA age-related retirement benefits while also receiving FECA wage-loss
compensation, without an appropriate offset, for the period February 27, 2006 through
September 12, 2020. As noted above, a claimant cannot receive concurrent FECA wage-loss
compensation and SSA age-related retirement benefits attributable to federal service for the same
period.8 Therefore, fact of overpayment has been established for the period February 27, 2006
through September 12, 2020.
The Board further finds, however, that this case is not in posture for decision with regard to
the amount of the overpayment. SSA provided SSA/FERS offset calculations dated J uly 13, and
August 4, 2020, which listed differing benefit amounts. On August 12, 2020 OWCP requested that
SSA clarify why the August 4, 2020 dual benefits calculation form did not include the January 1,
2006 rate increase as set forth in the July 13, 2020 dual benefits calculation form. Although SSA
indicated in an August 19, 2020 response that OWCP should rely on the August 4, 2020 dual benefits
calculation form, OWCP instead based its overpayment determination on the July 13, 2020 dual
benefits calculation form that SSA noted was incorrect. The Board finds, therefore, that the case is
not in posture for decision with regard to the amount of the overpayment in question.9
The case will be remanded to OWCP for recalculation of the amount of the overpayment, to
be followed by a new preliminary determination of overpayment and a de novo overpayment
decision.10
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment of
compensation for the period February 27, 2006 through September 12, 2020, for which he was
without fault, because he concurrently received SSA age-related retirement benefits and FECA wageloss compensation, without an appropriate offset. The Board further finds, however, that this case is
not in posture for decision regarding the amount of the overpayment. 11

8

See id.; M.R., Docket No. 20-0427 (issued October 30, 2020). See also N.B., Docket No. 18-0795 (issued January 4,
2019); A.C., Docket No. 18-1550 (issued February 21, 2019).
9

D.D., Docket No. 20-1172 (issued September 29, 2021).

10

Id. Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Action, Chapter 6.200.1 (September 2018).
11

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2021 merit decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part, and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: January 13, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

